                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVLLE

 JACOB RICE,                                     )
                                                 )        Case No. 2:20-cv-16
        Plaintiff,                               )
                                                 )        Judge Travis R. McDonough
 v.                                              )
                                                 )        Magistrate Judge Cynthia R. Wyrick
 BERT BOYD, SGT. COPELAND,                       )
 ROGER BAILEY, and                               )
 C.O. REECE,                                     )

        Defendants.


                                     JUDGMENT ORDER



       For the reasons set forth in the memorandum opinion and order filed herewith, Plaintiff’s

pro se complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure.

       Because the Court has CERTIFIED in the memorandum opinion and order that any

appeal from this order would not be taken in good faith, should Plaintiff file a notice of appeal,

he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P.

24. The Clerk is DIRECTED to close the file.

       SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT:
     LeAnna R. Wilson
     Clerk of Court
